Citation Nr: 1125108	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  05-40 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for spina bifida occulta with a Grade I anteriolisthesis of L5 and S1, with bilateral pars interarticularis defects.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to March 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, which denied the Veteran's claim to reopen her previously denied claim of entitlement to service connection for bilateral spondylolysis at L5-S1 with spina bifida occulta.  

In a January 2009 decision, the Board reopened the Veteran's claim of entitlement to service connection for bilateral spondylolysis at L5-S1 with spina bifida occulta and remanded the case to the RO, via the Appeals Management Center (AMC), for additional development.  In a January 2010 rating decision, the RO granted service connection for intermittent lumbar strain and assigned a 10 percent disability rating, effective May 11, 2004.  Service connection for spina bifida occulta with a Grade I anteriolisthesis of L5 and S1, with bilateral pars interarticularis defects, remained denied.

In a May 2011 Written Brief Presentation, the Veteran's representative contended that the Veteran's current rating does not accurately reflect the severity of her intermittent lumbar strain and that she is seeking an increased rating.  Therefore, the Board finds that this brief constituted a claim for entitlement to a disability rating in excess of 10 percent for service-connected intermittent lumbar strain.  Because this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on her part.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Board notes that in the May 2011 Written Brief Presentation, the Veteran's representative contended that the Veteran reported receiving benefits from the Social Security Administration (SSA) for her back condition.  The Veteran additionally reported to the July 2009 VA examiner that she was receiving SSA benefits.  To date, however, a complete copy of the Veteran's SSA records does not appear to have been associated with the claims file.  The Board observes that the claims file contains reports from a July 2004 physical examination and a June 2004 psychological evaluation performed in connection with the Veteran's claim for SSA benefits, however, an inquiry of the SSA database conducted in August 2004 revealed that the Veteran's claim for SSA benefits had been denied.  Thus, where the Veteran has reported receiving SSA benefits, the Board is left to conclude that additional SSA records are lacking from the claims file.  Moreover, the Board notes that the possibility that SSA records could contain evidence relevant to the claim cannot be foreclosed absent a review of those records.  As such, this case must be remanded to obtain a complete copy of the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, on remand, the RO/AMC should make arrangements to obtain any recent medical records pertaining to the Veteran's treatment for her back disorder.  In this regard, the Board notes that records were received following the Board's January 2009 remand, however, records dated since November. 2009 have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any and all treatment facilities where she has been treated for her back disorder since November 2009 and make arrangement to obtain any identified records.

2.  Make arrangements to obtain copies of all documents or evidentiary material pertaining to the Veteran's application(s) for SSA disability benefits.  If these records are not available, a negative reply must be provided.

3.  After the foregoing development has been completed, readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).


